EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zhaoli Hu on 03/10/2021.

The application has been amended as follows: 

In the claims:
Claims 1-4	 Cancelled
Claim 5		A method of avoiding back-strike damage that may happen during a water jet guided laser machining processes comprising:
	providing a first body to be machined via a water jet guided laser, said first body having a plurality of walls defining an exterior surface and an interior surface, said interior surface of the first body defining a hollow interior volume;
	connecting the first body to a volume vibrator via an inlet hole located on the first body to create a mechanical energy within said hollow interior volume, said volume vibrator pumping in and pumping out a media into the  hollow interior volume of said first body to create the mechanical energy via the oscillation of the media;
	providing the first body with an outlet hole may be plugged via a plug to control to ensure the vibrating media is located a laser beam breakthrough location by eliminating a path of least resistance. 
	filling the hollow interior volume of the first body with the media;
	pumping in and out the media to the hollow interior volume to cause a vibration of the media within the hollow interior volume;

	wherein the vibration of the media and plugging of the outlet hole if required ensures that the hollow interior volume is free of any dead corners such that all locations within the hollow interior volume are affected by the mechanical energy.

Allowable Subject Matter
Claim 5 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649